Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the drawing (Figure 1-4), set forth in the Non-Final office action mailed on 11/27/2020 has been withdrawn, because of the amendment filed on 3/01/2021.

The claim Interpretation under 35 U.S.C. 112(f), or U.S.C. 112 (pre-AIA ) sixth paragraph, set forth in the Non-Final office action mailed on 11/27/2020 has been withdrawn, because of the amendment filed on 3/01/2021.

4.	Applicant’s arguments, see remarks page 8, filed 3/01/2021, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 112(b) as allegedly being indefinite and the rejection of claim 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 8, regarding amended claims 1-18 that “Claims 1-18 stand rejected under 35 U.S.C. 112(b) or CSC. 112 (pre-AIA ), second paragraph, as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant/inventor regards as the invention. Amendments have been made to Claims 1 and 15 to 
Claims 1-18 stand rejected under 35 U.S.C. 112(a) or U.S.C. 112 (pre-AIA ), first, paragraph, as allegedly failing to comply with the written description requirement. The Examiner has alleged that the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors have possession of the claimed invention. Applicant respectfully traverses the rejections to these claims.
Amendments have been made to Claims 1 and 15 to address the issues raised in the Office Action. Accordingly, applicant respectfully requests withdrawal of the claim rejections.”

Examiner Response:
Applicant’s arguments, see page 8 (stated above), have been fully considered and are persuasive as applicant has amended the claim and according to applicant’s argument filed on 3/01/2021. Therefore the rejection of claims 1-18 under 35 U.S.C. 112(b) as allegedly being indefinite and the rejection of claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn because of the amendment and argument filed on 3/01/2021.

5.	Applicant’s arguments, see remarks page 8-12, filed 3/01/2021, with respect to the rejection(s) of  Claims 1, 2, 5-11, and 13-18 under 35 U.S.C. 102(a)(1) as allegedly being anticipated by Martin (US 20130060527 A1) have been fully considered as follows:


Applicant argues on page 9, regarding amended independent claims 1 and 15 that “Applicant asserts that Martin fails to disclose or fairly suggest at least the following features of amended Claims 1 and 15:
-    at least two of the n acquisition circuits are operated in parallel; and
-    the at least two acquisition circuits operated in parallel share a common trigger circuit such that data outputted by the respective acquisition circuits is directly forwarded to the common trigger circuit. (Emphasis added.) (Remarks Page 9)……………..
Contrastingly, amended Claims 1 and 15 recite that the number of trigger circuits is smaller than the number of the inputs of the acquisition circuits.
In addition, only the additional trigger circuit, namely digital trigger 260 (Trigger Master), could be omitted in Martin, resulting in a system that comprises the same number of trigger circuits and inputs of the acquisition circuits. Such a hypothetical system of Martin would still fail to disclose or fairly suggest the features of amended Claims 1 and 15.
For at least the following reasons, applicant asserts that Claims 1, 2, 5-11, and 13-18 are not anticipated by Martin. Withdrawal of the rejection to Claims 1, 2, 5-11, and 13-18 is requested (Remarks Page 10)”.

Examiner Response:
Applicant’s arguments, see page 8-12 (stated above), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as being anticipated by Montijo, because applicant has amended the claims i.e. the following underlined limitations are newly added in the independent circuit, wherein only one trigger circuit or 1 trigger circuits are provided, wherein the number 1 is integer and wherein 1 is smaller than k,
wherein at least two of the n acquisition circuits are operated in parallel, and wherein the at least two acquisition circuits operated in parallel share a common trigger circuit such that data outputted by the respective acquisition circuits is directly forwarded to the common trigger circuit.” which changes the scope of the claims, as the limitation is changed therefore claims are now rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Montijo (US 20170254835 A1). And similar amendment for independent claim 15. In view of applicant’s claim amendment, Montijo is added to meet at least the amended limitation in independent claims 1 and 15 and independent claims 1 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Montijo as set forth below. Applicant’s argument are moot in view of the newly applied reference Montijo. See the rejection set forth below.

New claim 19 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Montijo. See the rejection set forth below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-15, 16 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Montijo in the US Patent Application Publication Number US 20170254835 A1.

Regarding claim 1, Montijo teaches a signal acquisition circuit [100] in Figure 1 (Measurement system 100 in Figure 2 as the signal acquisition circuits), for acquiring data of an input signal (A measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system; Paragraph [0009] Line 1-4; Figure 2 & Figure 3), said signal acquisition circuit comprising:
at least n acquisition circuits [111a-111d] (Figure 3: Modified Figure 3 of Montijo below shows ADCs 111a-111d as the acquisition circuit) (The measurement system 100 may have any number, N, of ADCs 1111-111.N, where N is a positive integer that is greater than or equal to 2; Paragraph [0033] Line 10-13), wherein n is integer greater than one (N is a positive integer that is greater than or equal to 2; Paragraph [0033] Line 12-13; N is greater than 2 which is also greater than 1), said n acquisition circuits [111a-111d] comprising k inputs (Figure 3: Modified Figure 3 of Montijo below shows k inputs), wherein k is integer greater than one (Figure 3: Modified Figure 3 of Montijo below shows k inputs which is greater than one), and wherein at least two inputs are assigned to one channel (FIG. 3: Modified Figure 3 of Montijo below illustrates a block diagram of a portion 200a of the trigger system 200 shown in FIG. 2, in accordance with an illustrative embodiment. The trigger system 200 typically has one of the portions 200a shown in FIG. 2 per channel of the measurement system Paragraph [0033] Line 1-5: Figure 3: Modified Figure 3 of Montijo below shows per channel of a measurement system and the channel has four inputs to four ADCs) and the corresponding acquisition circuits [111a-111d] run time interleaved (The time-interleaved ADCs receive and sample a time-varying waveform to produce N digital data sets, respectively, where N is a positive integer that is equal to or greater than 2; Paragraph [0009] Line 6-9), and

    PNG
    media_image1.png
    770
    847
    media_image1.png
    Greyscale
  
Figure 3: Modified Figure 3 of Montijo
at least one trigger circuit [200] in Figure 2 (The measurement system 100 also includes a trigger system 200; Paragraph [0030] Line 4-7; FIG. 3: Modified Figure 3 of Paragraph [0033] Line 1-2), wherein only one trigger circuit or 1 trigger circuits are provided, wherein the number 1 is integer and wherein 1 is smaller than k (Figure 3: Modified Figure 3 of Montijo above shows a portion 200a of one trigger system 200 or 1 trigger circuits [200] are provided, wherein the number 1 is integer and wherein 1 is smaller than k. Figure 2 and Figure 3: Modified Figure 3 of Montijo above shows that the number of k inputs are larger than trigger circuit 200),
wherein at least two of the n acquisition circuits [ADCs 111a-111d] are operated in parallel (Figure 3: Modified Figure 3 of Montijo above shows that at least two of the n acquisition circuits [ADCs 111a-111d] are operated in parallel), and wherein the at least two acquisition circuits operated in parallel share a common trigger circuit [200] (Figure 3: Modified Figure 3 of Montijo above shows that at least two of the n acquisition circuits [ADCs 111a-111d] are operated in parallel share a common trigger circuit [200]) such that data outputted by the respective acquisition circuits [ADCs 111a-111d] is directly forwarded to the common trigger circuit [200]  (The trigger system portion 200a includes four processors 210a-210d that receive the outputs of the ADCs 111a-111d. The ADCs 111a-111d are part of the data acquisition system 110, but their outputs are used by the trigger system 200; Paragraph [0033] Line 6-10; Figure 3: Modified Figure 3 of Montijo above shows data outputted by the respective acquisition circuits [ADCs 111a-111d] is directly forwarded to the common trigger circuit [200]).



Regarding claim 2, Montijo teaches a signal acquisition circuit, wherein 
each of said n acquisition circuits has at least one input (Figure 3: Modified Figure 3 of Montijo above shows n acquisition circuits has at least one input).

Regarding claim 10, Montijo teaches a signal acquisition circuit, wherein 
said signal acquisition circuit [100] in Figure 2, has two acquisition circuits [ADCs 111a-111b] and one trigger circuit [200] and wherein two inputs are provided (Figure 3: Modified Figure 3 of Montijo above shows said signal acquisition circuit [100] in Figure 2, has two acquisition circuits [ADCs 111a-111b] and one trigger circuit [200] and wherein two inputs are provided).

Regarding claim 11, Montijo teaches a signal acquisition circuit, wherein 
said signal acquisition circuit [100] has four acquisition circuits [ADCs 111a-111d] and one trigger circuit [200] in Figure 2, and wherein four inputs are provided (Figure 3: Modified Figure 3 of Montijo above shows said signal acquisition circuit [100] has four acquisition circuits [ADCs 111a-111d] and one trigger circuit [200] in Figure 2, and wherein four inputs are provided).

Regarding claim 12, Montijo teaches a signal acquisition circuit, wherein
each of said n acquisition circuits is established on a separately formed chip [210a 210b] (FIG. 3 illustrates a block diagram of a portion 200a of the trigger system 200 shown in FIG. 2, in accordance with an illustrative embodiment. The trigger system 200 typically has one of the portions 200a shown in FIG. 2 per channel of the measurement system 100. In accordance Paragraph [0033] Line 1-7; each processor 210a-210d is a separate ASIC chip; Paragraph [0034] line 3-5). 

Regarding claim 13, Montijo teaches a signal acquisition circuit [100] in Figure 1 (Measurement system 100 in Figure 2 as the signal acquisition circuits), wherein 
the signal acquisition circuit relates to an interleaved acquisition system [110] (FIG. 2 illustrates a block diagram of portions of a measurement system 100 in accordance with an illustrative embodiment having a data acquisition system 110; Paragraph [0030] Line 1-4).

Regarding claim 14, Montijo teaches a single-housed device comprising the signal acquisition circuit [100] in Figure 1 (Measurement system 100 in Figure 2 as the signal acquisition circuits; FIG. 2 illustrates a block diagram of portions of a measurement system 100 in accordance with an illustrative embodiment having a data acquisition system 110; Paragraph [0030] Line 1-4) according to Claim 1 (see rejection of claim 1 above).

Regarding claim 15, Montijo teaches a method for acquiring data of an input signal (A measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system; Paragraph [0009] Line 1-4; Figure 2 & Figure 3), comprising:
Receiving said input signal via channel (The probe 120 is an input device that routes a signal from a device under test (DUT) 121 to the measurement system 100. The vertical system 130 controls the voltage scale on the display device 160. The horizontal system 140 controls the Paragraph [0030] Line 8-18);
interleaving said input signal (The ADCs 111a-111d are time interleaved in that they each sample the input waveform being measured in a window of time that is slightly offset from the windows of time in which the other ADCs 111a-111d sample the waveform. Each ADC 111a-111d produces a respective acquisition record comprising a plurality of digital data samples; Paragraph [0033] Line 13-18), signals;
forwarding said interleaved input signals to inputs of acquisition circuits [111a-111d] (Figure 3: Modified Figure 3 of Montijo above shows ADCs 111a-111d as the acquisition circuit) (The measurement system 100 may have any number, N, of ADCs 1111-111.N, where N is a positive integer that is greater than or equal to 2; Paragraph [0033] Line 10-13) that, run time interleaved (The time-interleaved ADCs receive and sample a time-varying waveform to produce N digital data sets, respectively, where N is a positive integer that is equal to or greater than 2; Paragraph [0009] Line 6-9); and
forwarding a first, interleaved input, signal from a first acquisition circuit [110a/110b/110c/110d] (Figure 3: Modified Figure 3 of Montijo above shows ADCs 111a-111d as the acquisition circuit), to a trigger circuit [200] in Figure 2 (The measurement system 100 also includes a trigger system 200; Paragraph [0030] Line 4-7; FIG. 3: Modified Figure 3 of Montijo above illustrates a block diagram of a portion 200a of the trigger system 200 shown in Paragraph [0033] Line 1-2) (Figure 3: Modified Figure 3 of Montijo above shows that first interleaved input signal is forwarded to said the portion of trigger circuit [200a]) assigned to a second acquisition circuit [110a/110b/110c/110d] (The trigger system portion 200a includes four processors 210a-210d that receive the outputs of the ADCs 111a-111d. The ADCs 111a-111d are part of the data acquisition system 110, but their outputs are used by the trigger system 200; Paragraph [0033] Line 6-10; Figure 3: Modified Figure 3 of Montijo above shows data outputted by the respective acquisition circuits [ADCs 111a-111d] is forwarded to the common trigger circuit [200]),
wherein said acquisition circuits [ADCs 111a-111d] are operated in parallel (Figure 3: Modified Figure 3 of Montijo above shows that at least two of the n acquisition circuits [ADCs 111a-111d] are operated in parallel), and wherein the acquisition circuits operated in parallel share a common trigger circuit [200] (Figure 3: Modified Figure 3 of Montijo above shows that at least two of the n acquisition circuits [ADCs 111a-111d] are operated in parallel share a common trigger circuit [200]) such that data outputted by the respective acquisition circuits [ADCs 111a-111d] is directly forwarded to the common trigger circuit [200]  (The trigger system portion 200a includes four processors 210a-210d that receive the outputs of the ADCs 111a-111d. The ADCs 111a-111d are part of the data acquisition system 110, but their outputs are used by the trigger system 200; Paragraph [0033] Line 6-10; Figure 3: Modified Figure 3 of Montijo above shows data outputted by the respective acquisition circuits [ADCs 111a-111d] is directly forwarded to the common trigger circuit [200]).


Regarding claim 16, Montijo teaches a method, wherein 
said first interleaved input signal is forwarded to said trigger circuit [200a] via a signal bus connecting each of said acquisition circuits [110a-110d] with said trigger circuit [200a] (Figure 3: Modified Figure 3 of Montijo above shows that first interleaved input signal is forwarded to said the portion of trigger circuit [200a] via a signal bus connecting each of said acquisition circuits [110a-110d] with said the portion of trigger circuit 200a).

Regarding claim 19, Montijo teaches a signal acquisition circuit [100] in Figure 1 (Measurement system 100 in Figure 2 as the signal acquisition circuits), for acquiring data of an input signal (A measurement system having a digital edge trigger circuit that is capable of operating at the full signal bandwidth of the measurement system; Paragraph [0009] Line 1-4; Figure 2 & Figure 3), said signal acquisition circuit comprising:
at least n acquisition circuits [111a-111d] (Figure 3: Modified Figure 3 of Montijo above shows ADCs 111a-111d as the acquisition circuit) (The measurement system 100 may have any number, N, of ADCs 1111-111.N, where N is a positive integer that is greater than or equal to 2; Paragraph [0033] Line 10-13), wherein n is integer greater than one (N is a positive integer that is greater than or equal to 2; Paragraph [0033] Line 12-13; N is greater than 2 which is also greater than 1), said n acquisition circuits [111a-111d] comprising k inputs (Figure 3: Modified Figure 3 of Montijo above shows k inputs), wherein k is integer greater than one (Figure 3: Modified Figure 3 of Montijo above shows k inputs which is greater than one), and wherein at least two inputs are assigned to one channel (FIG. 3: Modified Figure 3 of Montijo above illustrates a block diagram of a portion 200a of the trigger system 200 shown in FIG. 2, in accordance with an illustrative embodiment. The trigger system 200 typically has one of the portions 200a shown in FIG. 2 per channel of the measurement system Paragraph [0033] Line 1-5: Figure 3: Modified Figure 3 of Montijo above shows per channel of a measurement system and the channel has four inputs to four ADCs) and the corresponding acquisition circuits [111a-111d] run time interleaved (The time-interleaved ADCs receive and sample a time-varying waveform to produce N digital data sets, respectively, where N is a positive integer that is equal to or greater than 2; Paragraph [0009] Line 6-9), and
at least one trigger circuit [200] in Figure 2 (The measurement system 100 also includes a trigger system 200; Paragraph [0030] Line 4-7; FIG. 3: Modified Figure 3 of Montijo above illustrates a block diagram of a portion 200a of the trigger system 200 shown in FIG. 2; Paragraph [0033] Line 1-2), wherein only one trigger circuit or 1 trigger circuits are provided, wherein the number 1 is integer and wherein 1 is smaller than k (Figure 3: Modified Figure 3 of Montijo above shows a portion 200a of one trigger system 200 or 1 trigger circuits [200] are provided, wherein the number 1 is integer and wherein 1 is smaller than k. Figure 2 and Figure 3: Modified Figure 3 of Montijo above shows that the number of k inputs are larger than trigger circuit 200),
the acquisition circuits [ADCs 111a-111d] being configure to be operated in parallel (Figure 3: Modified Figure 3 of Montijo above shows that the n acquisition circuits [ADCs 111a-111d] are operated in parallel), wherein the number of trigger circuits [200] (The measurement system 100 also includes a trigger system 200; Paragraph [0030] Line 4-7) used by the signal acquisition circuit [100] is lower than at least one of the number of inputs [k inputs] of the acquisition circuits [100]and the number of acquisition circuits [111a-111d] (The trigger system portion 200a includes four processors 210a-210d that receive the outputs of the ADCs 111a-111d. The ADCs 111a-111d are part of the data acquisition system 110, but their outputs are used by the trigger system 200; Paragraph [0033] Line 6-10; Figure 3: Modified  the number of trigger circuits [200] in Figure 2 used by the signal acquisition circuit [100] is lower than at least one of the number of inputs [k inputs] of the acquisition circuits and the number of acquisition circuits [111a-111d]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Montijo ‘835 A1 in view of Pupalaikis et al. (Hereinafter “Pupalaikis”) in the US Patent Application Publication Number US 20040128076 A1.

Regarding claim 3, Montijo fails to teach a signal acquisition circuit, wherein each of said n acquisition circuits has at least two inputs that are assigned to different channels of said signal acquisition circuit.
Pupalaikis teaches systems that convert an analog input signal to a digital output signal whereby the digital signal consists of an array of numbers that represent the amplitude of the analog waveform at known times (Paragraph [0011] Line 2-6), wherein 
each of said n acquisition circuits has at least two inputs that are assigned to different channels of said signal acquisition circuit (FIG. 2 depicts a low side conversion. In this case, each frequency band in 201 (A, B, C & D) is translated down to be digitized by channels 1, 2, 3 and 4 respectively. The filter blocks shown (202) are optional; Paragraph [0036 Line 6-9; Channels are the n acquisition circuit). The purpose of doing so is to sufficiently isolate the desired frequency band to digitize "images" of the adjacent frequency band by the channel, to increase the sample rate and acquisition memory length, to utilize channel combination for the purpose of increasing bandwidth, to address systems incapable of accurately digitizing very rapidly changing signals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montijo in view of Pupalaikis, because Pupalaikis teaches to include at least two inputs assigned to different channels of said signal acquisition circuit sufficiently isolates the desired frequency band, digitizes "images" of the adjacent frequency band by the channel (Paragraph [0036]), increases the sample rate and acquisition memory length, utilizes channel combination for the purpose of increasing bandwidth (Paragraph [0013]), addresses systems incapable of accurately digitizing very rapidly changing signals (Paragraph [0011]).

Regarding claim 4, Montijo fails to teach a signal acquisition circuit, wherein each channel has a maximum sampling rate, and wherein the maximum sampling rate divided by the number of inputs is constant.

each channel has a maximum sampling rate, and wherein the maximum sampling rate divided by the number of inputs is constant (It is assumed that both channels are sufficiently sampling with respect to the channel bandwidth. In other words, each channel is sampling at a sample rate (Fs) such that virtually no frequency content can get through the channels above Fs/2; Paragraph [0029] Line 2-6). The purpose of doing so is to allow complete reconstruction of the signal at any sample rate, to interpolate every other sample point (Paragraph [0029]), and to increase the bandwidth of the digitized system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montijo in view of Pupalaikis, because Pupalaikis teaches to include a maximum sampling rate for each channel allows complete reconstruction of the signal at any sample rate, interpolates every other sample point (Paragraph [0029]), and increases the bandwidth of the digitized system (Paragraph [0012]).

Claims 6, 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Montijo ‘835 A1 in view of Martin in the US Patent Application Publication Number US 20130060527 A1.

Regarding claim 6, Montijo fails to teach a signal acquisition circuit, wherein at least, one of said n acquisition circuits comprises a quantizer configured to quantize a k-th input signal and to output a quantized input, signal.
a signal acquisition circuit [200] (Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system; Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3; A high-bandwidth sampler such as a track and hold component 205 is used to receive an input signal or signal under test 203; Paragraph [0018] Line 4-6), wherein 
at least one of said n acquisition circuits [215, 217] comprises a quantizer [230] configured to quantize a k-th input signal (signal comes to the ADC 210) and to output a quantized input signal (signal out from ADC 210) (Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal; Paragraph [0018] Line 15-19). The purpose of doing so is to allow the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and to allow real-time RF triggering on any frequency range within the wide bandwidth of the system in an efficient manner, to distribute the digital down-conversion (DDC) function and related computations between multiple distributed time-interleaved acquisition components and to reconstruct a coherent waveform in real-time to support RF trigger functionality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montijo in view of Martin, because Martin teaches to include a quantizer configured to quantize a k-th input signal and to output a quantized input signal allows the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and allows real-time RF triggering on any frequency 

Regarding claim 7, Montijo fails to teach a signal acquisition circuit, wherein at least one of said n acquisition circuits comprises a quantizer configured to quantize a k-th input signal and to output a quantized input signal, and wherein said signal bus communicates said quantized input signal.
Martin teaches a signal acquisition circuit [200] (Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system; Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3; A high-bandwidth sampler such as a track and hold component 205 is used to receive an input signal or signal under test 203; Paragraph [0018] Line 4-6), wherein 
at least one of said n acquisition circuits [215, 217] comprises a quantizer [230] configured to quantize a k-th input signal (signal comes to the ADC 210) and to output a quantized input signal (signal out from ADC 210) (Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal; Paragraph [0018] Line 15-19), and wherein said signal bus communicates said quantized input signal (Figure 1: Modified Figure 2 of Martin below shows the signal bus communicates said quantized input signal). The purpose of doing so is to allow the acquisition to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montijo in view of Martin, because Martin teaches to include a quantizer configured to quantize a k-th input signal and to output a quantized input signal allows the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and allows real-time RF triggering on any frequency range within the wide bandwidth of the system in an efficient manner, distributes the digital down-conversion (DDC) function and related computations between multiple distributed time-interleaved acquisition components and reconstructs a coherent waveform in real-time to support RF trigger functionality (paragraph [0007]).


    PNG
    media_image2.png
    894
    801
    media_image2.png
    Greyscale

Figure 1: Modified Figure 2 of Martin
Regarding claim 8, Montijo fails to teach a signal acquisition circuit, wherein said signal acquisition circuit further comprises at least one filter.
Martin teaches a signal acquisition circuit [200] (Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system; Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3; A high-bandwidth sampler such as a track and hold component 205 is used to receive an input signal or signal under test 203; Paragraph [0018] Line 4-6), wherein 
said signal acquisition circuit further comprises at least one filter (Each acquisition DDC section 230 reduces the bandwidth span and sample rate through a series of low-pass filters and decimation stages (not shown). The DDC section 230 produces complex IQ data samples based on the digitized samples received from the ADCs 210; Paragraph [0021] Line 1-3). The purpose of doing so is to ensure that any and/or all aliasing caused by subsampled data in each of the interleaved acquisition components cancelled out when the partial waveforms in each distributed acquisition component are summed together, to leave only the true components of the original spectrum.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montijo in view of Martin, because Martin teaches to include at least one filter ensures that any and/or all aliasing caused by subsampled data in each of the interleaved acquisition components cancelled out when the partial waveforms in each distributed acquisition component are summed together, leaves only the true components of the original spectrum (Paragraph [0026]).

Regarding claim 17, Montijo fails to teach a method, wherein at least one of said interleaved input signals is filtered prior to being forwarded.
Martin teaches a method [203] in Figure 2 (Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system; Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3), wherein 
at least one of said interleaved input signals is filtered prior to being forwarded (Each acquisition DDC section 230 reduces the bandwidth span and sample rate through a series of low-pass filters and decimation stages (not shown). The DDC section 230 produces complex IQ data samples based on the digitized samples received from the ADCs 210; Paragraph [0021] Line 1-3). The purpose of doing so is to ensure that any and/or all aliasing caused by subsampled data in each of the interleaved acquisition components cancelled out when the partial waveforms in each distributed acquisition component are summed together, to leave only the true components of the original spectrum.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montijo in view of Martin, because Martin teaches to have at least one of said interleaved input signals filtered prior to being forwarded ensures that any and/or all aliasing caused by subsampled data in each of the interleaved acquisition components cancelled out when the partial waveforms in each distributed acquisition component are summed together, leaves only the true components of the original spectrum (Paragraph [0026]).

Regarding claim 18, Montijo fails to teach a method, wherein at least one of said acquisition circuits comprises a quantizer that quantizes at least one of the interleaved input signals and outputs a quantized input signal.
Martin teaches a method [203] in Figure 2 (Test and measurement devices, and in particular, to a distributed time-interleaved acquisition RF triggering method and system; Paragraph [0001] Line 1-3; FIG. 2 illustrates a flow diagram 200 including various components of a time-interleaved RF trigger acquisition system; Paragraph [0018] line 1-3), wherein 
at least one of said acquisition circuits [215, 217] comprises a quantizer [230] that quantizes at least one of the interleaved input signals and outputs a quantized input signal (Each distributed acquisition component includes an acquisition digital down-converter section 230 (i.e., acquisition DDC section 230) for further processing, sample rate reduction, and refinement of the sampled portions of the input signal; Paragraph [0018] Line 15-19). The purpose of doing so is to allow the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and to allow real-time RF triggering on any frequency range within the wide bandwidth of the system in an efficient manner, to distribute the digital down-conversion (DDC) function and related computations between multiple distributed time-interleaved acquisition components and to reconstruct a coherent waveform in real-time to support RF trigger functionality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montijo in view of Martin, because Martin teaches to include a quantizer that quantizes at least one of the interleaved input signals and to output a quantized input signal allows the acquisition to span wide bandwidths that exceed the bandwidth and sample rate supported by a single ADC component and allows real-time RF triggering on any frequency range within the wide bandwidth of the system in an efficient manner, distributes the digital down-conversion (DDC) function and related computations between multiple distributed time-interleaved acquisition components and reconstructs a coherent waveform in real-time to support RF trigger functionality (Paragraph [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866